Citation Nr: 1504126	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1948 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2014, the Board remanded this claim for additional development, which has been achieved.  He indicated in December 2014 that he has no further information or evidence to submit.  Accordingly, this claim may be adjudicated on its merits.


FINDING OF FACT

The Veteran's CAD did not have its onset in active duty service, and is not otherwise related to active duty service, including as due to service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided the required notice and information in a December 2009 letter.  

The VCAA further provides for a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This duty has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  

In response the Board's October 2014 remand, the Veteran was provided a VA compensation examination.  The report resulting therefrom is found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran argues that his PTSD, which is documented to cause panic attacks and anxiety, caused stress to his heart that caused his CAD.  

After review of the evidence, the Board does not find service connection warranted.  The record does not show that CAD was diagnosed during service; instead, it was diagnosed in or around 1991.  He was also diagnosed with valvular heart disease in September 2003.  

The November 2014 VA examiner opined that the Veteran's PTSD did not cause or aggravate his CAD or valvular heart disease, and instead he indicated that both were caused by atherosclerosis.  He conceded that there have been studies that suggest a link between PTSD and these conditions, and that emotional triggers could affect the heart by causing increases in blood pressure, heart rate, and heart rhythm, but that there are no studies that support direct causation.  He also said that there was no link between PTSD and the well-documented risk factors for heart disease, which are hypertension, diabetes, and obesity.  He noted the Veteran had hypertension, hyperlipidemia, a history of tobacco use, and a family history of heart disease, which all increased his risk of developing CAD and valvular heart disease.  The examiner noted the Veteran was diagnosed with hypertension in 1985, over 30 years after discharge from service.  CAD was diagnosed in 1991, as per a heart catheterization.  He underwent a coronary artery bypass graft in 1991, but has not undergone any further intervention.  He denies symptoms of angina.  The examiner found no evidence to link CAD or valvular heart disease with service.  As discussed above, there is no medically accepted evidence that PTSD causes CAD or valvular heart disease.  He further indicated that PTSD did not aggravate his heart diseases, indicating that there was no evidence to support the either CAD or valvular heart disease had worsened beyond their natural progression.  

The Board finds the VA examiner's opinion to be probative evidence against service connection.  The Veteran's assertions that there is a relationship between the two disabilities is not probative.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his heart diseases to his service-connected PTSD.  Although the Veteran observed that his PTSD symptoms, particularly his anxiety and panic attacks, led to increased heart rate and other symptoms, the causes of CAD and valvular heart disease are not within the ordinary knowledge a lay person.  This Veteran has not demonstrated any special training or experience that would allow him to identify the etiology of his heart diagnoses.  The similarities between his heart diagnoses and those caused by his PTSD may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.  Indeed, this theory was investigated by the VA examiner, who opined it was less likely.  Jandreau, supra.  

The portion of the VA examiner's opinion that acknowledges that emotional symptoms "could" trigger symptoms in the heart, and that some studies have "suggested" links between the diagnoses, does not alter the analysis.  The quoted language is speculative and does not support service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  Indeed, the opinion concludes that no causative relationship had been found; and, that there was no evidence of aggravation.  

As there is no competent evidence connecting CAD or valvular heart disease to PTSD, the preponderance of the evidence weighs against the claim, and it must be denied.


ORDER

The claim of entitlement to service connection for CAD is denied.



____________________________________________
KELLI A . KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


